 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00225-JAM
12                                 Plaintiff,            STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING CHANGE OF
13                          v.                           PLEA HEARING; FINDINGS AND ORDER
14   EVAN PALMER,                                        DATE: May 11, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               BACKGROUND

18          A change of plea is currently scheduled in this matter for May 11, 2021. On March 27, 2020,

19 Congress passed the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). The

20 CARES Act empowered the Judicial Conference of the United States and Chief District Judges to

21 authorize plea and sentencing hearings by video or telephonic conference when 1) such hearings “cannot

22 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district

23 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

24 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

25          On March 29, 2020, the Judicial Conference of the United States made the findings required by

26 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

27 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

28 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

      STIPULATION RE HEARING                              1
 1 functioning of the federal courts generally.”

 2          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 3 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 4 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 5 in person without seriously jeopardizing public health and safety.”

 6          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

 7 implemented by General Order 620—also requires district courts in individual cases to “find, for

 8 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

 9 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

10 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

11 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

12 teleconference.

13          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

14 General Order 620 have been satisfied in this case. They request that the Court enter an order making

15 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

16 further set forth below, the parties agree that:

17          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

18 the interest of justice and given the public health restrictions on physical contact; and

19          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

20 by videoconferenceand counsel joins in that waiver.

21                                                 STIPULATION

22          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

23 through defendant’s counsel of record, hereby stipulate as follows:

24          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

25 to exist in California on March 4, 2020.

26          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

27 National Emergency in response to the COVID-19 pandemic.

28          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

      STIPULATION RE HEARING                             2
 1 other public health authorities have suggested the public avoid social gatherings in groups of more than

 2 10 people and practice physical distancing (within about six feet) between individuals to potentially

 3 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact.

 4 These social distancing guidelines—which are essential to combatting the virus—are generally not

 5 compatible with holding in-person court hearings.

 6          4.      On March 17, 2020, this Court issued General Order 611, noting the President and

 7 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

 8 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

 9 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

10 commence before May 1, 2020.

11          5.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

12 in the Eastern District of California to the public. It further authorized assigned district court judges to

13 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

14 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

15 pandemic.

16          6.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

17 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

18 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

19 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

20 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

21 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

22 district judges; two of those positions are currently vacant and without nominations). The report further

23 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

24 guidance regarding gatherings of individuals.

25          7.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

26 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

27          8.      On May 13, 2020, General Order 618 issued, continuing court closures until further

28 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

       STIPULATION RE HEARING                             3
 1          9.      General Order Nos. 613, 614, 615, 616, 620, 621, 624, 628 have also issued and made

 2 findings and implementing temporary emergency procedures in response to the COVID–19 crisis, and

 3 these General Orders either remain in effect or have been superseded by a subsequent General Order

 4 extending their provisions, with General Order 628 having expired on April 4, 2021. On April 2, 2021,

 5 General Order 630 issued, authorizing further continuances of hearings and exclusions under the Speedy

 6 Trial Act for another 90 days unless terminated earlier.

 7          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

 8 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

 9 hearings now, this District will be in a better position to work through the backlog of criminal and civil

10 matters once in-person hearings resume.

11          11.     Conducing the change of plea hearing by videoconferencing is furthermore appropriate in

12 this case given the defendant’s desire to plead guilty in advance of the scheduled trial date and the

13 parties’ mutual desire to resolve this matter.

14          12.     The change of plea hearing in this case accordingly cannot be further delayed without

15 serious harm to the interests of justice.

16          13.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

17 teleconference. Counsel joins in this consent.

18          IT IS SO STIPULATED.

19

20
      Dated: May 10, 2021                                     PHILLIP A. TALBERT
21                                                            Acting United States Attorney
22
                                                              /s/ SHELLEY D. WEGER
23                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
24

25
      Dated: May 10, 2021                                     /s/ CHRIS COSCA
26                                                            CHRIS COSCA
27                                                            Counsel for Defendant
                                                              EVAN PALMER
28

      STIPULATION RE HEARING                              4
 1                                        FINDINGS AND ORDER

 2            1. The Court adopts the findings above.

 3            2. Further, the Court specifically finds that:

 4                a)     The change of plea hearing in this case cannot be further delayed without serious

 5        harm to the interest of justice; and

 6                b)     The defendant has waived his physical presence at the hearing and consents to

 7        remote hearing by videoconference.

 8                3.     Therefore, based on the findings above, and under the Court’s authority under

 9        § 15002(b) of the CARES Act and General Order 630, the change of plea hearing in this case

10        will be conducted by videoconference.

11

12
     DATED: May 11, 2021                             /s/ John A. Mendez
13
                                                     THE HONORABLE JOHN A. MENDEZ
14                                                   UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE HEARING                            5
